Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 31, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 25, 28 – 29, 36 – 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (China Patent Application Publication CN 102313695, IDS), hereinafter referred as Wang, in view of Jovancicevic et al. (WIPO Patent Application Publication WO 2005/085804, IDS), hereinafter referred as Jovancicevic.

Regarding claim 36, Wang discloses a system ([0007 – 0016]) comprising:
	fluid ([0011, 0029]);
	a substrate, wherein the substrate is a corrosion coupon comprising a metal selected from iron, aluminum, copper, brass, nickel, steel, mild steel, stainless steel, carbon steel, and alloys of the foregoing ([0009, 0028], stainless steel);
	one or more imaging devices configured to create a series of one or more digital image of the substrate while the substrate contacts the fluid present in the system ([0014, 0030], creating a series of images by digital camera to monitor corrosion in Fig. 1 - 4); and
identify a corrosion feature in one or more of the series of one or more digital images of the substrate ([0030], identifying corrosion (blue dot) from beginning by digital camera of multiple images); and
analyze a change in the corrosion feature across the one or more of the series of one or more digital images of the substrate ([0030], monitoring (analyzing) corrosion (blue dot) change from beginning to blue dot appears by digital camera of multiple images).
However, Wang fails to explicitly disclose the system comprising one or more processors to perform analysis.  
  However, in a similar field of endeavor Jovancicevic discloses a system for study substrate corrosion while the substrate contacts fluid present in an industrial system (abstract, page 1). In addition, Jovancicevic discloses the system comprising page 3, line 10, 27, page 7, line 3, computer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, and comprising one or more processors to perform analysis. The motivation for doing this is that analysis can be performed automatically and can be more accurate so that the application of Wang can be extended.

Regarding claims 21 and 40, they are corresponding to claim 36, thus, they are rejected for the same reason stated in claim 36.

Regarding claim 22 (depends on claim 21), Wang in view of Jovancicevic fails to explicitly disclose the method further comprising: 
moving the substrate in the system to expose a second corrosion feature to digital imaging; and repeating the steps of the method ([0039 – 0041], expose to a second corrosion feature).
However, Wang fails to explicitly disclose the method wherein the system is an industrial system.
  However, in a similar field of endeavor Jovancicevic discloses a system for study substrate corrosion while the substrate contacts fluid present in an industrial system (abstract, page 1). In addition, Jovancicevic discloses the system is an industrial system (abstract, page 1).


Regarding claim 23 (depends on claim 21) Wang fails to explicitly disclose the method wherein the fluid is industrial water and the industrial system is an industrial water system.
  However, in a similar field of endeavor Jovancicevic discloses a system for study substrate corrosion while the substrate contacts fluid present in an industrial system (abstract, page 1). In addition, Jovancicevic discloses the fluid is industrial water and the industrial system is an industrial water system (page 1, line 15, water transmission pipelines).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, and the fluid is industrial water and the industrial system is an industrial water system. The motivation for doing this is that a more realistic application can be applied so that the application of Wang can be extended.

Regarding claim 24 (depends on claim 21) Wang discloses the method further comprising defining the corrosion feature in the series of one or more digital images of the substrate ([0030], defining corrosion (blue dot) by digital camera of multiple images during process).

Regarding claim 25 (depends on claim 21) Wang fails to explicitly disclose the method further comprising: treating the fluid of the industrial system with a corrosion inhibitor; and acting based on the analysis of the corrosion feature in the series of digital images of the substrate.
  	However, in a similar field of endeavor Jovancicevic discloses a system for study substrate corrosion while the substrate contacts fluid present in an industrial system (abstract, page 1). In addition, Jovancicevic discloses the system treating the fluid of the industrial system with a corrosion inhibitor (page 7, lines 7 – 11; page 8, lines 7 – 11, 20 – 30; claims 11 and 12); and acting based on the analysis of the corrosion feature in the series of digital images of the substrate (page 7, lines 7 – 11; page 8, lines 7 – 11, 20 – 30; claims 11 and 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, and treating the fluid of the industrial system with a corrosion inhibitor; and acting based on the analysis of the corrosion feature in the series of digital images of the substrate. The motivation for doing this is that a more realistic application can be applied so that the application of Wang can be extended.

Regarding claim 28 (depends on claim 21) Wang discloses the method further comprising estimating a surface area of the corrosion feature in the series of one or more digital images (Fig. 4, shows estimating a surface area of the corrosion feature).

Regarding claim 29 (depends on claim 28) Wang fails to explicitly disclose the method further comprising estimating pit depth of the corrosion feature based on one or more of the estimated surface area of the corrosion feature and a one-dimensional measurement of the corrosion feature.
  	However, in a similar field of endeavor Jovancicevic discloses a system for study substrate corrosion while the substrate contacts fluid present in an industrial system (abstract, page 1). In addition, Jovancicevic discloses the system estimating pit depth of the corrosion feature based on one or more of the estimated surface area of the corrosion feature and a one-dimensional measurement of the corrosion feature (page 2, lines 20 – 30; page 4, line 18 to page 5, line 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, and estimating pit depth of the corrosion feature based on one or more of the estimated surface area of the corrosion feature and a one-dimensional measurement of the corrosion feature. The motivation for doing this is that a more aspects of corrosion feature can be analyzed so that the application of Wang can be extended.

Regarding claim 37, it is corresponding to claim 23, thus, it is rejected for the same reason stated in claim 23.

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wand in view of Jovancicevic, and in further view of Gill et al. (US Patent Application Publication 2014/0272133, IDS), hereinafter referred as Gill.

Regarding claim 26 (depends on claim 25) Wang in view of Jovancicevic fails to explicitly disclose the method wherein acting comprises at least one of increasing dosage of corrosion inhibitor, selecting a different corrosion inhibitor, modifying the corrosion inhibitor, altering a physical property of the industrial system, and shutting down the industrial system.
  However, in a similar field of endeavor Gill discloses a method for study corrosion (abstract). In addition, Gill discloses the method wherein acting comprises at least one of increasing dosage of corrosion inhibitor, selecting a different corrosion inhibitor, modifying the corrosion inhibitor (Fig. 1 – 8, select and modify different corrosion inhibitors), altering a physical property of the industrial system (Fig. 1 – 8, expose test coupon to different corrosion feature (ph value, ppm value, etc.), and shutting down the industrial system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Jovancicevic, and acting comprises at least one of increasing dosage of corrosion inhibitor, selecting a different corrosion inhibitor, modifying the corrosion inhibitor, altering a physical property of the industrial system, and shutting down the industrial system. The motivation for doing this is that different corrosion environment can be studied so that the application of Wang can be extended.

Regarding claim 27 (depends on claim 21) Wang in view of Jovancicevic fails to explicitly disclose the method further comprising measuring a parameter of the fluid present in the industrial system, the parameter comprising one or more of selected from pH, conductivity, oxidation-reduction potential, linear polarization resistance, derivatives thereof, and combinations thereof.
  However, in a similar field of endeavor Gill discloses a method for study corrosion (abstract). In addition, Gill discloses the method wherein measuring a parameter of the fluid present in the industrial system, the parameter comprising selected from pH, derivatives thereof, and combinations thereof (Fig. 1 – 8, expose test coupon to different corrosion feature (ph value, ppm value, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang in view of Jovancicevic, and measuring a parameter of the fluid present in the industrial system, the parameter comprising one or more of selected from pH, conductivity, oxidation-reduction potential, linear polarization resistance, derivatives thereof, and combinations thereof. The motivation for doing this is that different corrosion environment can be studied so that the application of Wang can be extended.

Claim 30, 31, 33, 35, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wand in view of Jovancicevic, and in further view of Dermody et al. (US Patent Application Publication 2009/0158827, IDS), hereinafter referred as Dermody.

Regarding claim 30 (depends on claim 21) Wang in view of Jovancicevic fails to explicitly disclose the method further comprising identifying a plurality of corrosion features in the series of one or more digital images.
  However, in a similar field of endeavor Dermody discloses a method for study corrosion (abstract). In addition, Dermody discloses the method wherein identifying a plurality of corrosion features in the series of one or more digital images (Fig. 1 – 2, and also [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, and identifying a plurality of corrosion features in the series of one or more digital images. The motivation for doing this is that different corrosion environment can be studied so that the application of Wang can be extended.

Regarding claim 31 (depends on claim 30) Dermody further discloses the method further comprising one or more of: counting the plurality of corrosion features; and
tracking the plurality of corrosion features (Fig. 2, [0032], ninety-six corrosion features; also [0078]).

Regarding claim 33 (depends on claim 21) Wang in view of Jovancicevic fails to explicitly disclose the method wherein the corrosion coupon is capable of undergoing an ASTM corrosion test.
abstract). In addition, Dermody discloses the method wherein the corrosion coupon is capable of undergoing an ASTM corrosion test ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, and the corrosion coupon is capable of undergoing an ASTM corrosion test. The motivation for doing this is that the corrosion test is standardized so that the application of Wang can be extended.

Regarding claim 35 (depends on claim 21) Wang in view of Jovancicevic fails to explicitly disclose the method wherein analyzing the change in the corrosion feature across the one or more of the series of digital images comprises classifying corrosion on the substrate according to a color profile of the corrosion feature of at least one of the series of digital images.
  However, in a similar field of endeavor Dermody discloses a method for study corrosion (abstract). In addition, Dermody discloses the method wherein analyzing the change in the corrosion feature across the one or more of the series of digital images comprises classifying corrosion on the substrate according to a color profile of the corrosion feature of at least one of the series of digital images ([0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, and analyzing the change in the corrosion feature across the one or more of the series of digital images comprises classifying corrosion on the substrate according to a color 

Regarding claims 38 and 39, they are corresponding to claims 33 and 30, respectively, thus, they are rejected for the same reason stated in claims 33 and 30.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.